Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Markham (2013/0169195).
 	Regarding claim 1, Markham discloses an automatic camera head for panning and tilting a video camera (par. 2 and 5), comprising an inherently included base, an inherently included intermediate element connected to said base and rotatable relative to said base about a pan rotation axis, an inherently included camera holder connected to said intermediate element and rotatable relative to said intermediate element about a tilt rotation axis orthogonal to the pan rotation axis, a pan actuator arranged to turn the intermediate element about the pan rotation axis (note the pan motor control 22 in Fig. 1), a tilt actuator arranged to turn the camera holder about the tilt rotation axis (note the tilt motor control 22 in Fig. 1), wherein the pan actuator and/or the tilt actuator include DC brushless motors driving the intermediate element respectively the camera holder directly (par. 22 and 23).
	Regarding claim 2, Markham discloses at least one ring actuator arranged to act on a ring control of an objective of the camera, wherein said ring control is one of: zoom, iris, and focus (par. 21 and 22).
	Regarding claim 4, Markham discloses including a torque measurement unit delivering a signal indicative of the torque applied to the ring control (par. 75).
	Regarding claim 6, Markham discloses including angle encoders delivering a signal indicative of a pan angle between the base and the intermediate member and/or of a tilt angle between the intermediate member and the camera holder (par. 61).
	Regarding claim 10, Markham discloses a communication interface and an input device arranged to set the camera head in a manual state in which the motors produce no torque and in which directives received from the communication interface are ignored (par. 52).  That is the camera’s pan, tilt, and zoom functions in Markham can be remote controlled by an operator including activating and deactivating the PTZ functions. 

Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chapman (2013/0336645).
Regarding claim 13, Chapman discloses An automatic camera head for panning and tilting a video camera (Fig. 1), comprising a base (note head attachment fitting 26), an intermediate element connected to said base (pan frame 22) and rotatable relative to said base about a pan rotation axis (14), a camera holder (56, 66) connected to said intermediate element and rotatable relative to said intermediate element about a tilt rotation axis (18) orthogonal to the pan rotation axis (14), a pan actuator (34) arranged to turn the intermediate element about the pan rotation axis, a tilt actuator (54) arranged to turn the camera holder about the tilt rotation axis, wherein the pan actuator and/or the tilt actuator include motors (par. 20) driving the intermediate element respectively the camera holder, the camera head comprising a detachable rigging platform (62) attachable to the camera and releasably connected to the camera holder (64), wherein the rigging platform also has ring actuators attached (50).
 	 

Claim(s) 1, 2, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brinkmeyer (DE102015115676A1).
 	Regarding claim 1, Brinkmeyer discloses an automatic camera head for panning and tilting a video camera (Fig. 2), comprising a base (3), an intermediate element (6) connected to said base and rotatable relative to said base about a pan rotation axis (G), a camera holder (camera housing for holding elements 6-9) connected to said intermediate element and rotatable relative to said intermediate element about a tilt rotation axis (K) orthogonal to the pan rotation axis, a pan actuator (3) arranged to turn the intermediate element about the pan rotation axis, a tilt actuator (4) arranged to turn the camera holder about the tilt rotation axis, wherein the pan actuator and/or the tilt actuator include DC brushless motors driving the intermediate element respectively the camera holder directly (see fifth paragraph in the translation), or via a strain-wave reduction gear.
	Regarding claim 2, Brinkmeyer discloses at least one ring actuator arranged to act on a ring control of an objective of the camera, wherein said ring control is one of: zoom, iris, and focus (note paragraph 16 in the translation).
	Regarding claim 8, Brinkmeyer discloses a detachable rigging platform (4) attachable to the camera and releasably connected to the camera holder, wherein the rigging platform also has ring actuators attached (see Fig. 2).
	Regarding claim 9, Brinkmeyer discloses the intermediate element is "L" shaped (6), has a horizontal arm connected to the pan motor and a vertical arm connected to the tilt motor (see Fig. 6), and a handle at the top end of the vertical arm (axial 6).
  Allowable Subject Matter
Claims 3, 5, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11, 12, and 14-23 are allowed.
Response to Arguments
Applicant's arguments filed 9/2/22 have been fully considered but they are not persuasive.   
 	With regard to applicant’s argument that he is not convinced that the base, the intermediate elements, and camera holder are inherently included in Markham, the examiner disagrees.  The surveillance cameras mentioned in paragraph 2 inherently include the base, the intermediate elements, and the camera holder as claimed since the pan, tilt, and zoom (PTZ) functions require such structures to support the camera itself.  In other words, in order for conventional video surveillance cameras with PTZ to functions properly, they must include a base, intermediate elements, and a camera holder.  For applicant’s reference, please refer to the cited prior art in earlier office actions, such as Chapman (2013/0336645) and Wade (2017/0261836), which all show the base, the intermediate elements, and camera holder as claimed. 
	Regarding applicant’s argument that Markham does not disclose pan and tilt actuators directly driven by the DC brushless motors as claimed, the examiner disagrees.  The ultra-slow speed mentioned in paragraph 80, such as revolution per months, cannot be achieved by conventional mechanical gears as the large gear ratios render the gear assembly impractical since hundreds to thousands of gear teeth are required in the gears.  The ultra-low speed can only be achieved by the synchronous mode as described in paragraphs 68 and 69 without using conventional mechanical reduction gear assemblies.  Thus, it is clear that the pan and tilt driving mechanisms are direct DC brushless motors.  
	With respect to applicant’s argument that zoom actuator in Markham is not the ring control as claimed, the examiner disagrees.  The zoom control in paragraph 21 and 22 is interpreted as a ring control since the zoom lens has a rounded shape.
	Regarding to applicant’s argument that Markham does not disclose the torque measurement unit as claimed, the examiner disagrees.  The preset values held in LUT 52 are measured units of torque being fed to the motors as described in paragraph 68.  Thus, there is a torque measuring unit in Markham to quantify the preset values to be stored in the LUT 52.
	Regarding to applicant’s argument that Brinkmeyer does not teach or suggest a direct drive as claimed, the examiner disagrees.  As described in fifth paragraph of the translation, the stabilization and compensation operations are controlled and counteracted by the extremely fast digital motors.  Conventional gearboxes cannot provide such fast response since mechanical gears have relatively slow response characteristics.  Therefore, it is clear that the brushless DC motors in Brinkmeyer are direct drives.  
	In view of foregoing arguments, it is clear that applicant fails to overcome the prior art.  As a result, the rejections are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422